UNiTEi) sTATEs i)isTRicT coURT
FoR THE DisTRiCT oF CoLuMBIA  L E D

JANINE PERRY, ) AUG 30 2011
Piainiiff, § c%lir'ié én[i'§l'§l°,l§§§"§',‘,',f',‘,’,§§}»§
v. § No. 08-¢\/-1216 (RCL)
HILLARY RoDHAM CLiNToN, §
Defendant. l
)
MEMoRANi)IJM oPiNioN

Before the Court is defendant’s Motion for Summary Judgment. Def.’s Mot. Summ. J.
[64]. A1so before the Court is plaintiffs Motion for Leave to File Sur-Reply Opposition to
Defendant’s Motion for Summary Judgment, Pl.’s Mot. Leave [74], plaintiffs Motion in Limine
No.l, Pl.’s Mot. Limine [78], and defendant’s Motion in Limine to Exclude Certain Evidence at
Tn`al. Def.’s Mot. Limine [79]. Having carefully considered the Motions, the Oppositions, the
Replies, oral argument of counsel, the entire record in this case, and the applicable law, the Court
will grant defendant’s Motion for Summary Judgment, and deny plaintiffs Motion for Leave to
file a sur-replyl, plaintiffs Motion in Limine, and defendant’s Motion in Limine as moot. A
review of the background of the case, the governing law, the parties’ arguments, and the Court’s
reasoning in resolving those arguments follows.
I. FACTUAL BACKGROUND

Plaintiff Janine Perry, who is African American and female, has worked for the

Department of State for over twenty years. Like many Department employees, she began her

1 Ms. Perry’s Motion for Leave to file a sur-reply will be denied. Sur-replies are rarely permitted, and only "when a
party is ‘unable to contest matters presented to the court for the first time’ in the last scheduled pleading." Ben-
Kotel v. Howard Um`v., 319 F.3d 532, 536 (D.C. Cir. 2003). Ms. Perry states that her sur-reply is justified because
the Department stated for the first time in its Reply that it was challenging whether a retaliation claim based on Ms.
Weston’s 2005 desk audit of Ms. Perry’s position was timely exhausted Pl.’s Sur-Reply Opp’n [74-1] l. This is
incorrect. The Department very clearly makes this argument in its Motion for Summary Judgment. Def.’s Mot.
Summ. J. [64] 39-40.

career on the lower rungs of the govemment’s pay scale and worked her way up, her duties and
job title changing periodically. She began working for the Department before the advent of the
intemet, and took up website-management duties in the ‘90s as a GS-7 Editon`al Assistant.
Def.’s SMF [64] ‘|[33.

In 2003, Ms. Perry was a GS-ll "Program Coordinator" in a division of the Department
called the Bureau of International Inforination Programs ("IIP"). IIP itself had several
subdivisions, and Ms. Perry worked in one called the "Office of Western Hemisphere." She was
still mostly performing Website-management duties at that time. Her first-line supervisor was
Dominique DiPasquale. At some point in 2003, she approached Mr. DiPasquale about getting a
promotion to the GS-12 level. He consulted with Cynthia Scriber of Human Resources, who
created a new "Website Manager" position classified at the GS-l2 level to facilitate Ms. Perry’s
promotion. Id. at 1[7. However, since this new position would be "non-competitive"_i.e., Ms.
Perry was the only person who would get the job-Human Resources decided to limit its
promotion potential, capping it at GS-l2. Id. Ms. Perry had held "ii.ill performance level"
positions in the Department before, and she accepted the GS-l2 Website Manager position
knowing that it had a full performance level of GS-lZ. Ia’. at 1]6. Other, non-capped and
competitive positions for which she could have applied were available at the time but she
apparently didn’t apply for them. See Def.’s Ex. 6, Yemelyanov Decl. [64-3] 1]15.

The fact that Ms. Perry’s new GS-l2 position lacked promotion potential was a topic of
some discussion between her and Mr. DiPasquale, as he approached the sweet release of
retirement. She was likely concerned that once he departed, there would be uncertainty about
her ability to obtain promotions beyond the GS-l2 level. However, during these discussions, Mr.
DiPasquale never promised her that her position would be upgraded to a GS-l3 after he retired,

and Ms. Perry knew that it wouldn’t be solely in her new supervisor’s power to make her a GS-

2

l3, even if he or she happened to agree with Ms. Perry on that topic. Def.’s SMF [64] 1]12;
Def.’s Ex. l, Perry Dep. [64-2], at 65:2-3. Mr. DiPasquale himself doubted whether Human
Resources-within a year of creating a non-competitive position to facilitate Ms. Perry’s
promotion to GS-IZ-would go along with the creation of yet another one, this time to make her
a GS-l3. Def.’s Ex. 4, Transcript (l/l7/08) [64-2], at 246: 8-14. He thought the most likely
path for Ms. Perry would be a "desk audit," where a Human Resources employee would
scrutinize her actual day-to-day responsibilities to see if she deserved an upward adjustment in
grade level. Id. at 246:15-16.

In August 2003, Mr. DiPasquale did retire and Ms. Perry got a new first-line supervisor:
Gerard Joria. Def’s SMF [64] 1]4. While Mr. DiPasquale and Ms. Perry seemed to have gotten
along fairly well, it’s clear that Mr. Joria’s and Ms. Perry’s work relationship began awkwardly
and grew more strained as time passed. For example, within a week of Mr. Joria’s reporting for
duty, he was rummaging around in a storage closet at the office and came across a "bum bag"-
i.e., a bag of papers intended to be discarded-that contained an Equal Employment Opportunity
complaint that Ms. Perry had filed in 1999 against her former supervisor, William Bach (Mr.
DiPasquale’s immediate predecessor). Pl.’s Ex. 27, Transcript (l/l7/()8) [66-27], at 26:15-
27:21. At that point Mr. Joria learned that Ms. Perry had filed an EEO complaint several years
before. Pl.’s Ex. 8, Transcript (l/l6/08) [71-8], at 431:4-11. lt’s unclear from the record
whether Mr. Joria did more than just read the caption on the complaint, or whether he even knew
that the complaint was made against a predecessor.

Further awkwardness ensued in September 2003 when Mr. Joria, whose job it was to
review employees’ reimbursement requests, confronted Ms. Perry about some "inaccuracies" in
an expense report she had submitted, where she had sought reimbursement for cab fares taken

during a trip to Denver for a conference. Mr. Joria suspected that Ms. Perry might not have

3

actually taken all of the cab rides for which she sought reimbursement from the goveinment.
Def.’s Ex. 12, Joria Dep. [64-6], at 133:11-134:12. But he didn’t want to file disciplinary
charges as his "first act [] with a subordinate." ld. at 180:3-5. After this meeting, Ms. Perry
revised the request and Mr. Joria approved it as revised, telling her in a note that they would "just
put this behind us" because the whole matter might have been caused by a "misunderstanding"
about the reimbursement rules. Id. at 15:5-9.

Friction increased between the two later that year when Mr. Joria became dissatisfied
with Ms. Perry’s work habits. Apparently he was perturbed when she was absent from her post
for too long during the work day. Pl.’s Ex. 8, Joria Dep. [71~8], at 52:1-22. At some point he
confronted her about a Z.S-hour absence from work during the middle of the day, which was
apparently not "the first time she was missing for long periods of time . . . ." Ia'. at 52:l2-l4. He
also appears to have had some trouble getting in touch with her when she was "telecommuting"
or working from home. Id. He temporarily took away her telecommuting privileges because he
felt she was "abusing the privilege." Id. at 56:l2-l3.

These somewhat trivial workplace issues were the backdrop for a major dust-up
beginning in the summer of 2004 between Ms. Perry and her entire management over the issue
of whether she should receive a promotion to the GS-l3 level. In April or May 2004, Ms. Perry
approached her first-line supervisor, Mr. Joria, about obtaining the promotion. She told him
about an understanding she believed she had with her prior supervisor, Mr. DiPasquale,
concerning her promotion to GS-l3 after his retirement. Def.’s Ex. l, Perry Dep. [64-2], at
98:18-25. lt’s not clear what the outcome of this first Perry-Joria meeting was. Then, in May or

June 2004, Ms. Perry went to Human Resources, where she learned that she was the only IIP

website manager at the GS-l2 level; the other four were GS-l3’s.2 Pl.’s Ex. 6, Perry Dep. [7l-
6], at 100:4-6. According to Ms. Perry, she again approached Mr. Joria and asked him if he
would "make my grade a 13," the same as the other website managers, and he refused. Id. at
102:4-5.

Following Mr. Joria’s refusal, Ms. Perry returned to Human Resources, and with the help
of an employee in that office, she prepared a draft position description that "would meet the GS-
l3 level" and that Mr. Joria, so her thinking went, would approve. Pl.’s Ex. 7, Transcript
(l/ 16/08) [71-7], at 213:14-22. She felt that this draft position description "reflected the work
that l currently performed." Id. at 213:20-21. On September 29, 2004, immediately upon
receiving an edited version of this draft position description from the Human Resources
employee, she presented it to Mr. Joria for his signature. Id. at 230:1-3. However, Mr. Joria felt
that her description of her own duties was "seriously flawed" and he refused to sign off on it.
Def.’s Ex. 21, Joria Decl. [64-l3] 1[5. He asked her instead to identify duties she was currently
performing that were not included in her current, GS-IZ-classified position description, and she
was unable to do so. Id. at 1]6.

At this point, Mr. Joria told Ms. Perry that, because her current position was at the "full
performance" level and had no promotion potential, there were only two avenues open to her if
she wanted to be paid at the GS-l3 level; (l) if there were a "business justification" to do so, a
new GS-l3 position could be created that she could actually compete for, or (2) Human
Resources could perform a "desk audit" to determine whether she was in fact working at a grade

level higher than that assigned to her position.3 If so, a new position description could then be

2 The five IIP website managers in 2004 were Ms. Perry (Office of Westem Hemisphere), Juan Francisco DeLeon
(same office as Ms. Perry), Timothy Receveur (Office of Europe, Asia Information), Paula Thomson (Office of Near
East, South Asia), and Bruce Greenberg (Office of Africa).
3 As noted above, plaintiffs prior supervisor, Dominique DiPasquale, thought a desk audit would be Ms. Perry’s
most likely route to a promotion given that her position was capped at GS-l2. Def.’s Ex. 4 [64-2] 246:5-16.

5

prepared at the higher grade level (whether GS-l3, l4, or otherwise) to reflect the additional
duties that she had assumed. Def.’s SMF [64] 1[11; Def.’s Ex. l5, Gibson Decl. [64-9] 1[7. She
would then receive what is called an "accretion of duties" promotion. Of course, one looming
possibility was that the desk audit could reveal that Ms. Perry was performing at the correct-or
even a lower-grade level.

Faced with these two choices, Ms. Perry first opted for a desk audit. Def.’s SMF [64]
1]14. GraTheryn [sic] Weston of Human Resources undertook the audit in January 2005. Ia'.
Ms. Weston is of the same race and gender (African American and female) as Ms. Perry. Id. at
1]15. Using information that Ms. Perry provided to her, Ms. Weston initially decided that the
duties she performed graded at the GS-ll level-that is, one grade lower than Ms. Perry’s GS-l2
"Website Manager" position was currently assigned. Ia'. at 1[16. It’s unclear from the record
why this process took so long, but five months later, in May 2005, Ms. Perry was notified about
the preliminary GS-ll determination and given the opportunity to submit additional information
about her work. Id. at 1117. After taking this information into account, Ms. Weston made a final
determination that Ms. Perry was working at the grade level assigned to her current position: GS-
l2. Id. at ‘1]18. Ms. Perry was notified about Ms. Weston’s final determination in August 2005,
where she was also told that she had the right to appeal Ms. Weston’s decision if she thought it
was a mistake. Id. at ‘|]19. She was also told that she could have someone other than Ms. Weston
perform the desk audit again or review Ms. Weston’s audit. Def.’s Ex. l, Perry Dep. [64-2], at
139:6-8. Plaintiff did not, however, pursue any of these options. Id. at l39:l4~l5; Def.’s SMF
[64] 1]20.

With the desk audit having shown that Ms. Perry’s current responsibilities warranted GS-
l2 level pay, she tried the second option suggested by Mr. Joria nearly a year before: asking

management to create a new GS-l3 position that she could apply for. However, instead of going

6

to Mr. Joria first (who over a year ago had refused to change her grade to GS-l3), Ms. Perry tried
her second-line supervisor-and Mr. Joria’s boss-Kathleen Davis. Def.’s Ex. l, Perry Dep.
[64-2], at 146:4-7. Ms. Davis, like Ms. Perry, is Af`rican American and female. Ia'. at 146:15-
l6. Ms. Perry asked Ms. Davis to create a new GS-l3 Website Manager position that she could
apply for. Id. at l45:l8-24. Ms. Davis declined plaintiffs request. Id.

Despite these numerous ill tidings and the profound improbability of her obtaining the
answer she was looking for, on October 6, 2005, Ms. Perry once again asked Mr. Joria to do
what he had refused to do a year before and what his boss had just told Ms. Perry she wouldn’t
do: create a new GS-l3 position for Ms. Perry. Def`.’s SMF [64] 1122 Predictably, Mr. Joria
refused the renewed request, finding that there was no business justification for creating a new
GS-l3 position, particularly given that Ms. Perry’s desk audit had just detennined that she was
performing GS-l2 level work. Id. at 1]23.

The very next day, Ms. Perry contacted an EEO counselor. Def.’s Ex. l7, EEO Letter
[64-11], at l. She claimed that she was discriminated against on the bases of race and sex, and
retaliated against for an "EEO complaint filed in about 2000 . . . ." Id. She claimed that
"management" discriminated and retaliated against her "on a continuing basis since August
2004" by denying her a promotion to GS-l3 by refusing to create a GS-l3 position she could
apply for. Id. She claimed that Mr. Joria discriminated and retaliated against her by denying
certain training requests that she had made and by denying her requests for an Individual
Development Plan. Id. In December 2005, Ms. Perry filed a formal EEO complaint, repeating
her claim that she was retaliated against for her 1999 "EEO Complaint against former supervisor
William Bac " and that she was discriminated against because "I am the only Website Manager
who is at the GS-l2 pay scale and all other Website Managers are GS-l3. I am the only African-

American." Pl.’s Mem. Opp’n Mot. Summ. J. [27], Ex. 2, EEO Complaint [27-2], at l. While
7

there were other supervisors and employees involved in the determination that she would remain
a GS-l2 and that no new GS-l3 position would be created for her, in the EEO investigation that
proceeded the filing of her complaint in federal court, Ms. Perry only made allegations of
discrimination against one manager: Mr. Joria.‘l Def.’s SMF [64] 1{3; Def.’s Ex. l, Perry Dep.
[64-2], at 177:3-24, 182 ("Q: And the discriminatory and retaliatory actor against whom you are
alleging these allegations was Mr. Joria. ls that right? A: Mr. Joria. That’s all.").

Ms. Perry remained employed at the Department while her EEO complaint was pending.
However, both prior to and after she filed her formal complaint of discrimination and retaliation
at the agency level, the Department began taking steps to standardize, centralize, and automate
functions that affected all of IlP’s website managers. Def.’s SMF [64] 1]30. Beginning in 2003,
she was relieved of some of her "coding and layout" responsibilities, which became centralized
in a single office. Def.’s Ex. 9, Cachonas Decl. [64-5] 1[2. In late 2005, Ms. Perry lost some of
her usual photo-editing responsibilities as well, as IIP automated those tasks to create a
consistent look for images across all of its web pages. Id. at 113. Other IIP website managers lost
those same duties. Def.’s Ex. l, Perry Dep. [64-2], at 168:12-17. In 2006, to increase
efficiency, IIP centralized the task of gathering and processing data on web trends, relieving Ms.
Perry of that responsibility alongside other website managers. Def.’s Ex. 9, Cachonas Decl. [64-
5] 1]4; Def.’s Ex. l, Perry Dep. [64-2], at 168:24-169:2. IIP also relieved all website managers
of responsibility for preparing and distributing something called the "Washington File," finding
that it was "more efficient to have one employee prepare a single file for all embassies than to
have five regional web editors prepare separate ‘regional’ files." Def.’s Ex. 20, Gomez Decl.

[64-l2] 1}2; Def.’s Ex. l, Perry Dep. [64-2], at 170:18-24. Senior IIP management made these

4 Ms. Perry disputes this fact, Pl.’s Resp. Def.’s Statement Material Facts [68] 2, but points to no evidence indicating
otherwise. In her deposition, she indicated that others in human resources (Gra"l`heryn Weston) "reinforced" Mr.
Joria’s discriminatory animus by "carrying out his views," Def.’s Ex. l, Perry Dep. [64-2], at 1401 19~22, but this is
insufficient as an allegation of discrimination by persons other than Mr. Joria.

8

decisions, which affected all web editors for English language websites, not just Ms. Perry. Id.
at 1}4; Def.’s SMF [64]1130.

ln April 2006, Ms. Perry responded to these organizational changes by amending her
EEO complaint, adding allegations that she had been discriminated against, and retaliated
against, when management "stripped away" some of her work duties and assigned them to other
employees Def.’s Ex. 18 [64-l l] l-2.

Further changes in Ms. Perry’s workplace began in November 2006, when IIP underwent
a major reorganization. Def.’s SMF [64] 1[34. As part of the reorganization, Human Resources
reclassified the positions of many employees within IIP, including Ms. Perry. Ia’. at 1l35.
Because so many positions had to be reclassified, IIP hired contract classifiers to assist in the
effort, and it appears that it took a couple of years for IIP to get around to reclassifying Ms.
Perry’s position. Id. In the meantime, her current "Website Manager" title was abolished and
replaced with the title "Web Editor." Def.’s Ex. l, Perry Dep. [64-2], at 182:15-17. ln
November 2006, while IIP went through its reorganization process, Ms. Perry was initially
detailed as a web editor to the Office of Web Management. Def.’s SMF [64] 1]36. However, she
requested a transfer out of that unit, and took up a new temporary assignment in the Office of
Publication Services, under the supervision of Richard Huckaby. Id. at 1[37. ln March 2009, she
was formally assigned to that office as a GS-l2 "Electronic Publishing Specialist." Id. at 1]38. A
contract classifier who did not know Ms. Perry made the decision to classify her position as a
GS-l2 "Electronic Publishing Specialist," rather than a GS-l3 "Electronic Publication Officer."
Id. at 1[41; Def.’s Ex. l, Perry Dep. [64-2], at 188:21-189:3.

On July l6, 2008, while still on detail as a web editor in the Office of Publication

Services, Ms. Perry filed her original complaint in the U.S. District Court for the District of

Columbia, before Judge Henry H. Kennedy, Jr.§ Compl. [1] l. She sued Condoleeza Rice,
former Secretary of the Department, in her official capacity for monetary damages and equitable
relief. Id. She alleged that she was the victim of workplace discrimination on the basis of her
"race, Afii'can-American, and/or gender, female," because she was paid less than "similarly
situated white male and/or white female employees for performing substantially similar wor ."
Id. at 1-2. She alleged that the Department engaged in a "pattern and practice" of paying "black
and/or female" employees less than "non-black and/or male employees." Id. at 2. Finally, she
claimed the Department retaliated against her for "her participation in EEO activity and her
objection to practices in violation of the EEO laws." Id.

Ms. Perry’s complaint raised two claims: (l) a discrimination claim pursuant to 42 U.S.C.
§ 2000e-l6, that included a claim of pattern-and-practice discrimination, z'a’. at 8; and (2) a
retaliation claim pursuant to 42 U.S.C. § 2000e-3. Id. at 9. With respect to her retaliation claim,
Ms. Perry alleged that the Department retaliated against her for (l) her 1999 EEO complaint
involving her former supervisor, William Bach, for (2) her participation in the pending EEO
action, and for (3) her verbal objections to various co-workers and managers that she was the
only African-American website manager and the only person paid at the GS-12 level. Ia’. She
pointed to four allegedly retaliatory acts: (l) Mr. Joria’s "refus[al] to support her request for a
GS-13" promotion; (2) the Department’s refusal to increase her pay to match that of “her
similarly situated while female co-worker, Paula Thomson"; (3) the Department’s refusal of her
training requests; and (4) stripping-away of some of her duties. Id.

In March 2009, the Department filed a Motion to Dismiss, or, in the Alternative, for
Summary Judgrnent. Def.’s Mot. Dismiss [1 l, 12] 1. The Department argued that Ms. Perry’s

wage discrimination claim should be dismissed for failure to exhaust administrative remedies.

5 The case was reassigned to this Court in November 2009, Reassignment [33] l.
l 0

Id. at 2. In particular, the Department argued that Ms. Perry had only exhausted a "failure to
promote" claim, and not a wage discrimination claim. Ia’. The Department further argued that
however Ms. Perry’s discrimination claim was characterized, it failed because she couldn’t
"rebut as pretext defendant’s legitimate, non-discriminatory reason for the employment decision
at issue." Ia'. at 9. As to Ms. Perry’s retaliation claims, the Department argued that she had
failed to make out a prima facie case of retaliation because her protected conduct was too far
removed in time from the Department’s allegedly retaliatory actions to suggest a causal
connection between the two. Id. at 3.

Also in March 2009, and with the Department’s Motion to Dismiss pending, Ms. Perry
amended her complaint, adding new retaliatory conduct to her retaliation claim: (l) the
Department’s refusal to reclassify her position to be equal to that of her co-worker, Chris Larsen,
a white male, and (2) refusal of a request for advanced sick leave.6 Am. Compl. [21] ll. These
additional acts of retaliation were the subject of a meeting plaintiff had with an EEO counselor
on March 2, 2009. Def.’s Ex. 19 [64-11] 1.

Since Ms. Perry had amended her complaint, Judge Kennedy denied the Department’s
Motion to Dismiss as moot. Order [23] 1, Apr. 30, 2009. In June 2009, the Department filed a
new Motion to Dismiss, or, in the Alternative, for Summary Judginent [25, 26], largely on the
same grounds as its prior motion. However, as to the new claims of retaliation added by Ms.
Perry in her amended complaint, the Department argued that since those claims were first raised
with an EEO counselor in March 2009 and because the EEO investigation had not come to an
end, those new claims should be dismissed for failure to exhaust administrative remedies. Def.’s

Mot. Dismiss [25] 5.

6 Plaintiff was never actually denied advanced sick leave. Def.’s SMF [64] ‘“44; Def.’s Ex. l, Perry Dep. [64-2], at
196:2~18.
1 1

ln December 2009, after the case was reassigned to this Court, the Court denied the
Department’s renewed Motion to Dismiss without prejudice, except as to Ms. Perry’s pattern-
and-practice discrimination claim, which the Court dismissed for failure to exhaust
administrative remedies. Mem. Op. [35] 14. The case proceeded through discovery, and the
Court set a June 2011 deadline for dispositive motions and a July 2011 trial date. Order [59] l,
May 3, 2011. In June 2011, the Department filed a Motion for Summary Judginent, Mot. Summ.
J. [64], which became ripe for decision shortly before trial was set to begin. However, upon
review of the parties’ submissions, and following a hearing on July l8, 2011, the Court vacated
the trial date and took the Department’s Motion for Summary Judgment under advisement.
II. STANDARD OF REVIEW

The F ederal Rules of Civil Procedure state that "[t]he court shall grant summary
judgment if the movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a); Ana’erson v. Liberty
Lobby, Inc., 477 U.S. 242, 247 (1986). The standard requires more than the existence of some
factual dispute: "the requirement is that there be no genuine issue of material fact." Anderson,
477 U.S. at 247-48 (1986) (emphasis in original). A fact is a material fact if, under the
applicable law, it could affect the outcome of the case. Ia'. A dispute is a genuine dispute for
summary judgment purposes if the "evidence is such that a reasonable jury could return a verdict
for the nonmoving party." la'. Also, because "[c]redibility determinations, the weighing of the
evidence, and the drawing of legitimate inferences from the facts are jury fi.inctions, not those of
a judge," the "evidence of the non-movant is to be believed, and all justifiable inferences are to
be drawn in his favor." Ia'. at 255.

A nonmoving party, however, must establish more than "the existence of a scintilla of

evidence" in support of its position. Id. at 252. ln addition, the nonmoving party may not rely

12

solely on allegations or conclusory statements. See Greene v. Dalton, 164 F.3d 671, 675 (D.C.
Cir. 1999). The nonmoving party must present specific facts that enable a reasonable jury to find
in its favor. Ia'_ lf the evidence presented is "merely colorable, or is not significantly probative,
summary judgment may be granted." Ana’erson, 477 U.S. at 249-50.
III. TITLE VII CLAIMS

Before the Court is the Department’s Motion [64] for Summary Judgment. As to Ms.
Perry’s wage discrimination claim, the Department argues that the difference in pay between Ms.
Perry and those she claims are "similarly situated" to her has "nothing to do with
discrimination," but is simply a race- and gender-neutral output of the Department’s merit
promotion system. Def.’s Mot. Summ. J. [64] 1. Her retaliation claims, the Department says,
likewise fail either because Ms. Perry hasn’t exhausted her administrative remedies or because
she cannot establish a prima facie case of retaliation. la'. at 37-45. Ms. Perry generally retorts
that a reasonable jury could find otherwise, arguing that purported problems with the
Department’s position-classification and desk-audit process reveal that the Department’s
proffered non-discriminatory reasons are merely pretexts for intentional discrimination. Pl.’s
Opp’n Def.’s Mot. Summ. J. [69-1] 19. The Court will discuss these and other arguments in the
analysis that follows.

A. Legal Standard

Title VII of the Civil Rights Act states that employment decisions by federal employers
must be "made free from any discrimination based on race, color, religion, sex, or national
origin." 42 U.S.C. § 2000e-16(a). Title VII also prohibits retaliation against an employee
because she "has made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing under this subchapter." 42 U.S.C. § 2000e-3(a). As a

13

prerequisite to filing suit in federal court, a plaintiff must first exhaust her administrative
remedies.

1. Exhaustion of administrative remedies

A federal employee who believes that her agency discriminated or retaliated against her
in violation of Title VII must seek administrative adjudication of her claim before filing suit in
federal court. Payne v. Salazar, 619 F.3d 56, 65 (D.C. Cir. 2010) (making clear that both
discrimination and retaliation claims must be timely exhausted); see 42 U.S.C. § 2000e-l6(c).
"A party must exhaust [her] administrative remedies within the Title VII limitations period for
each discrete act of discrimination alleged or lose the ability to recover for it." Lipscomb v.
Winter, 577 F. Supp. 2d 258, 271 (D.D.C. 2008) (citing Nat’l R.R. Passenger Corp. v. Morgan,
536 U.S. l0l, 114-115 (2002)); see also Wada v. Tomlinson, 517 F. Supp. 2d 148, 183 (D.D.C.
2007) (stating that, under Morgan, "a Title VII plaintiff is required to exhaust his or her
administrative remedies with respect to each discrete allegedly discriminatory or retaliatory
act"), aff ’a' 296 Fed. Appx. 77 (D.C. Cir. 2008).

The Equal Employment Opportunity Commission has promulgated regulations that
require the federal employee to first contact an EEO counselor to try to informally resolve the
matter, and the employee must do so "within 45 days of the date of the matter alleged to be
discriminatory . . . ." 29 C.F.R. § 16l4.105(a)(l). After this initial EEO contact, the employee
must file an administrative complaint with her agency. Id. § 1614.l06(a). The agency then
conducts an investigation, and if requested by the employee, the matter is referred to an EEOC
administrative judge for a hearing. Id. §§ 1614.106(e)(2), 1614.108~09. After the agency
investigation, or decision of the EEOC administrative judge, the employing agency must take
"final action." Id. § 1614.1 10. If the employee doesn’t request an EEOC hearing, the agency’s

final action consists of "findings . . . on the merits of each issue . . . and, when discrimination is

14

found, appropriate remedies and relief. Id. § 1614.1 l0(b). lf the employee requests a hearing,
then final action consists of the employing agency’s "final order" which "shall notify the
complainant whether or not the agency will fi.illy implement the administrative judge’s decision."
lal. § 1614.1 10(a). At that point an aggrieved employee may appeal to the EEOC, or file suit in
federal court pursuant to 42 U.S.C. § 2000e-l6(c). In cases where no "final action" is taken
within 180 days after the filing of the charge with the EEOC, an aggrieved federal employee may
file a lawsuit in federal court. Id.; Murthy v. Vilsack, 609 F.3d 460, 464 (D.C. Cir. 2010). The
180-day waiting period is mandatory, as it promotes Congress’s policy of "encouraging informal
resolution up to the 180th day." Murthy, 609 F.3d at 464 (citations and quotation marks
omitted).

2. Discrimination and retaliation

With regard to the substantive law governing Title VII cases, in cases where a plaintiff
lacks direct evidence of discrimination or retaliation, her claims must be analyzed under the
framework of McDonell Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973), as simplified by
the D.C. Circuit in Brady v. Office of Sergeant at Arms, 520 F.3d 490, 494 (D.C. Cir. 2008).
Under Brady, once an employer proffers a legitimate, non-discriminatory reason for a challenged
employment action, the central question is whether the employee has produced sufficient
evidence for a reasonable jury to find that the employer’s asserted non-discriminatory reason
wasn’t the actual reason and that the employer intentionally discriminated against her on the
basis of race. Braa’y, 520 F.3d at 494. In considering this question, the court may examine: "(l)

the [employee’s] prima facie case7; (2) any evidence the [employee] presents to attack the

7 F or a prima j?zcie case of wage discrimination, a plaintiff must show membership in a protected class, and that she
was performing work substantially equal to that of white [or male] employees who were compensated at higher rates
than she was. Anderson v. Zubieta, 180 F.3d 329, 338 (D.C. Cir. 1999). To make out a prima facie case of
retaliation, a plaintiff must show that (l) she engaged in protected activity, (2) she suffered a materially adverse
action by her employer, and (3) a causal link connects the two. Geleta v. Gray, 645 F.3d 408, 410 (D.C. Cir. 2011).
1 5

employer’s proffered explanation for its actions; and (3) any further evidence of discrimination
that may be available to the [employee] . . . or contrary evidence that may be available to the
employer." Colbert v. Tapella, No. 10-5047, 2011 WL 2417131, at *1 (D.C. Cir. Jun. 17, 201 l)
(quoting Aka v. Wash. Hosp. Ctr., 156 F.3d 1284, 1289 (D.C. Cir. 1998) (en banc)). These
principles apply equally to retaliation claims. Jones v. Bernanke, 557 F.3d 670, 678 (D.C. Cir.
2009).
B. Analysis

1. Exhaustion of administrative remedies

The Department argues that Ms. Perry has failed to administratively exhaust: (l) her
wage discrimination claim, Def`.’s Mot. Summ. J. [64] 21 n.13; (2) her retaliation claims to the
extent that they relate to any allegedly retaliatory acts that took place prior to August 23, 2005,
ia’. at 39-40; and (3) her retaliation claims to the extent that they relate to discrete claims of
retaliation that Ms. Perry first raised with an EEO counselor in March 2009. Ia'. at 44. For the
reasons discussed below, the Court concludes that Ms. Perry has timely exhausted her wage
discrimination claim, but has failed to timely exhaust any retaliation claims related to allegedly
retaliatory conduct that took place before August 23, 2005 as well as any retaliation claims
related to allegedly retaliatory conduct that took place in March 2009.

a. Wage discrimination

The Department renews its argument, raised in earlier motions to dismiss, that Ms. Perry
didn’t timely exhaust a wage discrimination claim, but only a failure-to-promote claim. Id. at 21
n.l3. However, this Court has already considered at length the question of whether Ms. Perry
timely exhausted a wage discrimination claim. See Mem. Op. [35], Dec. 10, 2009, at 9-10. In
the Court’s prior Memorandum Opinion, it concluded that Ms. Perry’s formal EEO complaint of

discrimination alleged race and sex discrimination while explaining that she was the only

16

African-American website manager and the only person in that position paid at the GS-12 level
instead of the GS-l3 level. Id. at 9-10. The Court also determined, alternatively, that Ms.
Perry’s wage discrimination claim was "reasonably related" to the failure-to-promote claim she
did exhaust. Id. at 10.

The Department’s renewal of its argument is based upon a recent decision of the D.C.
Circuit that notes a distinction between failure-to-promote claims and wage discrimination
claims. See Schuler v. PriceWaterhouseCoopers, 595 F.3d 370, 374-75 (D.C. Cir. 2010). While
this is inforrnative, it doesn’t disturb this Court’s original conclusion regarding Ms. Perry’s
administrative exhaustion of her wage discrimination claim. That conclusion wasn’t based upon
a failure by the Court to recognize a distinction between failure-to-promote and wage
discrimination claims, but upon a recognition that Ms. Perry’s EEO materials said enough about
her disparate compensation vis-a-vis other IIP website managers to constitute administrative
exhaustion of a wage discrimination claim.

Therefore the Court, following its earlier ruling, finds that Ms. Perry has timely
exhausted her wage discrimination claim.

b. Retaliation before August 23, 2005

The Department argues that Ms. Perry was required to contact an EEO counselor no later
than 45 days after any allegedly retaliatory acts, and that, by failing to do so with respect to a few
discrete acts of alleged retaliation prior to August 23, 2005, Ms. Perry has failed to timely
exhaust her administrative remedies as to those claims. Def.’s Mot. Summ. J. [64] 39-40. As
stated above, a Title VII plaintiff must timely exhaust each discrete act of retaliation, or lose the
ability to recover for it. Wada, 517 F. Supp. 2d at 183. EEOC regulations require that a
complainant make contact with an EEO counselor "within 45 days of the date of the matter

alleged to be discriminatory. . . ." 29 C.F.R. § 16l4.105(a)(l). Because Ms. Perry’s initial EEO
17

contact took place on October 7, 2005, only allegedly retaliatory acts that took place within 45
days of that date-that is, on or alter August 23, 2005-are candidates for timely exhaustion.

The record indicates that the following allegedly retaliatory acts took place before August

23, 2005:

(l) Mr. Joria’s refusal to create a GS-l3 position for Ms. Perry ("May or June"
2004, Pl.’s Ex. 6, Perry Dep. [71-6], at 100:4-6);

(2) Ms. Perry’s formal notification that the desk audit performed by GraTheryn
Weston of Human Resources graded her position at a GS-12 (August 7, 2005,
Def.’s SMF [64]1119);* and

(3) Mr. Joria’s refusal to act on various training requests "beginning in 2004"

(Def.’s Ex. 22, Perry Decl. [64-14] 1118).°

Since Ms. Perry failed to make contact with an EEO counselor within 45 days of these
events, she failed to exhaust her administrative remedies with respect to these retaliation claims
and they will be dismissed.

To the extent that Ms. Perry is claiming that Kathleen Davis, her second-level supervisor,
retaliated against her by refusing to create a GS-l3 position for her sometime in August 2005,
the Court finds that there exists a genuine issue as to the timeliness of Ms. Perry’s EEO contact,
since the record doesn’t specify the precise date of her August meeting with Ms. Davis.

c. Retaliation for March 2009 conduct
Ms. Perry’s added claims of retaliation, related to her March 2, 2009 job reclassification

and alleged denial of sick leave, also will be dismissed for failure to exhaust administrative

8 While Ms. Perry doesn’t dispute that she was advised of the final results of the desk audit on August 7, 2005, Pl.’s
Response Def.’s SMF [68] 6, in her Opposition she suggests that the "ultimate rejection" of her promotion via a
desk audit was on September 8, 2005, when GraTheryn Weston sent her an email containing the same information
Ms. Perry received over a month before. Pl.’s Opp’n Def.’s Mot. Summ. J. [69-1] 12. While Ms. Perry did not
support this statement with a citation to any evidence, the Court did locate an attachment to her Opposition
containing an EEO counselor’s report that presents Ms. Perry’s account of having "received an e-mail" from Ms.
Weston on September 8, 2005 stating the results of the desk audit. EEO Counselor’s Report [66-60] 13. Setting
aside the issue of whether an e-mail from Ms. Weston that simply repeats one month later what Ms. Perry was told
on August 7, 2005 constitutes an additional act of retaliation, this statement in the EEO report contains two levels of
hearsay and is inadmissible

9 This dismissal for failure to exhaust applies only to denials of training that occurred before August 23, 2005. Ms.
Perry has exhausted claims for denial of training on or after that date.

1 8

remedies. On March 2, 2009, Ms. Perry met with an EEO counselor concerning the
Department’s decision to classify her position as a GS-12 "Electronic Publishing Specialist" and
its alleged denial of advanced sick leave, which occurred that same day. Def.’s Ex. 19. Less
than three weeks later, and before filing a formal EEO complaint that included these new,
discrete acts of alleged retaliation, Ms. Perry amended her complaint in this lawsuit, adding
retaliation claims based upon the new conduct. Am. Compl. [21] ll. lt appears that Ms. Perry
didn’t file a formal complaint with the agency until several months later. Although she hasn’t
provided the Court with a date for when she filed her complaint with the Department’s Office of
Civil Rights, a letter dated September 15, 2009 shows that she must have done so at least by that
date. Letter [71-20] l. She also hasn’t provided any evidence of subsequent proceedings, even
though the Office of Civil Rights (as stated in the letter) must have acted on the charges within,
at the latest, 360 days from filing of the complaint, a date that ticked by nearly two years ago.

Ms. Perry was required by EEOC regulations to file a complaint with that agency to seek
administrative adjudication of her claim. 29 C.F.R. § 1614.l06(a); see Payne v. Salazar, 619
F.3d 56, 58 (D.C. Cir. 2010). Furthermore, a Title VII complainant is required to "exhaust his or
administrative remedies with respect to each discrete allegedly discriminatory or retaliatory act."
Wada v. Tomlinson, 517 F. Supp. 2d 148 (D.D.C. 2007) (citing National Railroaa' Passenger
Corporation v. Morgan, 536 U.S. 101, 122 (2002). By adding clearly unexhausted retaliation
claims to her complaint in this Court before beginning an administrative adjudication at the
agency level, Ms. Perry disregarded the Title VII requirement that claims for discrimination or
retaliation must brought no earlier than 180 days after filing of an EEOC complaint, 29 C.F.R. §
16l4.407(d). Those claims must therefore be dismissed as untimely.

To the extent that Ms. Perry contends that she wasn’t required to exhaust what she

believes are retaliation claims "reasonably related" to retaliation claims brought in her 2005 EEO

19

investigation, the Court also finds that these March 2009 retaliation claims are not "reasonably
related" to a filed charge under a line of cases that permits federal employees to litigate unfiled
claims that are "like or reasonably related to" claims they did file with their agencies. See Park
v. Howara' Univ., 71 F.3d 904, 907 (D.C. Cir. 1995). Ms. Perry’s claims concerning retaliatory
conduct that took place in March 2009 couldn’t possibly have "arise[n] from the administrative
investigation" that followed her December 2005 complaint, since that EEOC investigation
concluded before those additional, allegedly retaliatory acts. See Final EEOC Order [75-1] 1;
see also Park, 71 F.3d at 907; Payne, 619 F.3d at 65. The EEOC never had an opportunity to
investigate these new claims before they were brought in federal court. Also, these new claims
involve different conduct and a completely different cast of individuals than Ms. Perry’s 2005
retaliation claims, Mr. Joria having long since retired and Ms. Perry’s having moved to a new
office in IlP. In short, there was no opportunity in the EEOC investigation that followed her
2005 EEO complaint to resolve these claims administratively before she filed them in this Court.

Therefore Ms. Perry’s retaliation claims relating to her March 2009 reclassification and
alleged denial of sick leavem will be dismissed for failure to exhaust administrative remedies.

2. Wage discrimination

Regarding Ms. Perry’s Title VII discrimination claim, she claims that the Department
discriminated against her "when it compensated her less for performing the same work as her
non-black and/or non[-]female peers." Am. Compl. [21] 1142 Her claim is for "disparate
treatment"_that is, she believes that the Department treated her less favorably than others
because of her race and gender. See Int’l Bhal. of Teamsters v. U.S., 431 U.S. 324, 335 n.l5

(1977). ln disparate treatments cases, "[p]roof of discriminatory motive is critical, although it

w Alternatively, Ms. Perry’s retaliation claim related to the alleged denial of her request for sick leave will be
dismissed because the record shows that Ms. Perry was not, in fact, denied the sick leave that she requested. Ex. l,
P@ny Dep. [64-2] 195;2_12

20

can in some situations be inferred from the mere fact of differences in treatment." Id. The latter
cases, however, "are rare," and require a "star " pattern "unexplainable on grounds other than
race." Arlington Heights v. Metro. H0us. Dev. Corp., 429 U.S. 252, 266 (1977).

a. Pretext

The Department argues that any difference in grade level or pay between Ms. Perry and
those she claims are her comparators is due to legitimate, non-discriminatory reasons-namely,
"the legitimate operation of the merit promotion system, . . . choices Ms. Perry made as regards
her own career path, the evolving nature of the website manager position, differences between
the largely autonomous regional units within IIP that maintained their respective websites[,] and
differences in the website manager position within and among the regional offices." Def.’s Mot.
Summ. J. [64] 21. Because the Department has proffered legitimate, non-discriminatory reasons
for the difference between Ms. Perry’s grade level and the grade level of those she believes are
similarly situated to her in the Department, this Court is required to consider the following
question: whether Ms. Perry has produced sufficient evidence for a reasonable jury to find that
the Department’s asserted non-discriminatory reasons weren’t the actual reasons and that the
Department discriminated against her on the basis of race or gender. Braa’y, 520 F.3d at 494.

The answer to this question is no. Ms. Perry’s efforts to show pretext flutter ineffectually
between baseless charges of perjury by Department witnesses, equally baseless allegations of a
"cover-up," and generally involve a purposeful papering-over of clear differences between her
and those whom she claims were treated preferentially on account of gender or race.
Furthermore, throughout Ms. Perry’s attempts to show pretext, the elephant in the room is the
absence of any evidence that any person with influence over her grade level was actually

motivated by racism or sexism. Indeed, many of those whose actions she now challenges were

21

l as her, adding a thick layer of implausibility to her narrative.

of the same race and genderl
Below, the Court will briefly consider Ms. Perry’s various arguments for why the Department’s
asserted non-discriminatory reasons are pretextual.

i. Similarities between Ms. Perry anal her alleged comparators

Ms. Perry challenges the Department’s claim that the differences in pay between her and
three colleagues with GS-13 grade levels_Francisco DeLeon, 'l`imothy Receveur, and Paula
Thomson-are merely the result of the Department’s merit promotion system. Pl.’s Opp’n
Def`.’s Mot. Summ. J. [69-1] 29. She asserts that because she is "similarly situated" to these
white employees but graded one level lower, the Department’s asserted non-discriminatory
reasons are "unworthy of credence." Ia’. at 13. Showing that similarly situated employees of a
different race received more favorable treatment is one way to discredit an employer’s proffered
justification. Royall v. Nat’l Ass’n of Letter Carriers, AFL-CIO, 548 F.3d 137, 145 (D.C. Cir.
2008). In order to do so, Ms. Perry must show that "all of the relevant aspects of her
employment situation were ‘near1yidentical’ to those" who were treated more favorably. Id.

The relevant aspects of Ms. Perry’s employment situation are clear from examining her
circumstances toward the end of 2005, when her request to be promoted to a GS-13 was refused
by her management and a desk audit concluded that her work warranted a GS-12 grade level. At
that time, Ms. Perry held the title of "Website Manager" in the Office of Western Hemisphere
and was supervised by Gerard Joria. Her position did not require translation from or to a foreign
language, nor did it involve writing articles or any other substantial original written content. Ms.

Perry sought a GS-13 promotion toward the end of 2004. Since her position was at the full-

perforrnance level of GS-12, she asked her management to create a new GS-13 position that she

ll Ms. Perry’s Opposition doesn’t address her gender discrimination claim in any way, and therefore her
discrimination claim, to the extent that it is based upon gender, is dismissed. See Buggs v. Powell, 293 F. Supp. 2d
135, 141 (D.D.C. 2003) (holding that a court may treat as conceded any arguments raised in a dispositive motion
that the plaintiff fails to address in her opposition).

22

could apply for. Under Royall, for Ms. Perry to show pretext, she must present evidence that
shows that those persons whom she claims are her comparators are a very close match ("nearly
identical") to her in all of these relevant respects, yet they received favorable treatment and she
did not. 548 F.3d at 145. Ms. Perry has failed to do this.

First, Mr. DeLeon doesn’t share many relevant aspects of Ms. Perry’s employment
situation. He had a different title than Ms. Perry: "Website Manager (Spanish)." ln 2004, he did
work in the same office as Ms. Perry (Westem Hemisphere) and had the same supervisor (Mr.
Joria), but when Mr. DeLeon sought a GS-13 promotion in 2001, his supervisor was Dominique
DiPasquale, not Mr. Joria. Def.’s Ex. 6, Yemelyanov Decl. [64-3] 1112. Mr. Joria, who Ms.
Perry claims in the principal discriminatory actor, played no role at all in Mr. DeLeon’s
promotion and so couldn’t have treated him preferentially on account of his race. Unlike Ms.
Perry, Mr. DeLeon’s job required the use of a foreign language, and he sought a promotion to the
GS-13 level by competing for a vacant position that the Department had already created and
advertised. Id. In short, Mr. DeLeon’s higher grade level was achieved under very different
circumstances than those in which Ms. Perry sought a GS-13 promotion in 2004. Therefore Mr.
DeLeon is not similarly situated to Ms. Perry.

As to Timothy Receveur, he had the same title as Ms. Perry, but worked in a different
office under a different supervisor. Def.’s SMF [64] 1131. Mr. Joria (Ms. Perry’s supervisor)
wasn’t involved in Mr. Receveur’s promotion to GS-13 in 2002 and never supervised him.
While, like Ms. Perry, Mr. Receveur’s website manager position didn’t require the use of a
foreign language, his position required a substantial amount of original content creation, not just
website manager duties; he wrote "numerous full-length articles" while employed as a website
manager. Def.’s Ex. 13, Fenner Decl. [64-7] 114. Indeed, unlike Ms. Perry’s website manager

position, the one occupied by Mr. Receveur was created as a dual website manager/writer

23

position. Id. at 1]3. Also unlike Ms. Perry, Mr. Receveur achieved a promotion to the GS-13
level by competing for a vacancy in a position that had already been created by the Department.
Id. ln short, since Mr. Receveur’s employment situation is different in relevant respects to Ms.
Perry’s, he is not similarly situated to her.

Finally, as to Paula Thomson, she held the same title as Ms. Perry, but worked in a
different office under a different supervisor. Mr. Joria, again, wasn’t involved at any level in
Ms. Thomson’s promotion in 2003 to GS-l3. While Ms. Thomson’s position didn’t require
translation, Ms. Thomson had "collateral responsibilities for writing articles," which Ms. Perry
acknowledges was a difference between her job and Ms. Thomson’s. Pl.’s Opp’n Def.’s Mot.
Summ. J. [69-1] 7. The record contains evidence of articles Ms. Thomson wrote just prior to
obtaining her GS-13 promotion in 2003. Def.’s Ex. 13, Fenner Decl. [64-7] 1[6. Ms. Perry, by
contrast, has provided no examples of articles she has written for Department websites either
before or after she became a GS-12 website manager in 2004. Also, unlike Ms. Perry, Ms.
Thomson obtained her GS-13 promotion by competing for an already-created and vacant website
manager position in her office. Def.’s Ex. 6, Yemelyanov Decl. [64-3] 1[14. Therefore, while
Ms. Thomson’s employment characteristics are more similar to Ms. Perry’s than any other
alleged comparator that Ms. Perry names, Ms. Thomson isn’t "similarly situated" for purposes of
showing pretext unless all of the relevant employment characteristics are nearly identical, and
they are not. See Royall, 548 F.3d at 145.

In sum, as to each person Ms. Perry identifies as a comparator in her Opposition, no
reasonable jury could conclude that they are similarly situated to her. Therefore, the fact that
Ms. Perry’s position was graded one level lower than that of other employees in IIP provides no
evidence that the Department’s proffered, non-discriminatory reasons for the resulting pay

difference are pretexts for racial discrimination.

24

ii. Mr. Joria ’s "impeached testimony" concerning Francisco DeLeon

As a separate ground for showing pretext, Ms. Perry points to the testimony of Gerard
Joria at an EEOC hearing concerning the amount of Spanish translation performed by website
manager Francisco DeLeon as a part of his job duties. Pl.’s Opp’n Def.’s Mot. Summ. J. [69-1]
16. Ms. Perry accuses Mr. Joria of "lying" when he testified that Mr. DeLeon’s position
description required him to spend at least 25 percent of his time translating. Id. at 17. However,
Ms. Perry’s accusation is not evidence, and she offers no evidence indicating that this apparent
mistake was in fact a "lie." In any event, Mr. Joria corrected his testimony in that same hearing
after he was given the opportunity to actually look at the document in question Pl.’s Ex. 5,
Transcript [65-5], at 451:20-22. Nor is this mistake about what Mr. DeLeon’s position
description actually said about his Spanish responsibilities particularly suspect given that Mr.
DeLeon’s title was "Website Manager (Spanish)" and his position description required him to
"[c]reate[] and edit[] content for IIP’s Spanish-language website" and have the ability to "write
and/or translate into clear concise Spanish . . . ." Ex. 15 [64-9] at 8. Also, Mr. Joria’s testimony
conceming the amount of translation perfonned by Mr. DeLeon is consistent with the testimony
of others, including Mr. DeLeon’s prior supervisor, Dominique DiPasquale, who testified that
Mr. DeLeon translated more than a third of the time. See Def`.’s Ex. 4, Transcript (1/17/2008), at
231 :14-15. Therefore, Ms. Perry’s accusations of perjury not only lack merit but fail to discredit
the Department’s proffer.

iii. T he Department’s "violations of law, regulation[,] and policy "

Ms. Perry’s next attempt at showing that the Department’s proffer is pretext involves a

haphazard and confusing collection of attacks on the Department’s classification and evaluation

procedures, attacks which smell distinctly of red herring. See Pl.’s Opp’n Def.’s Mot. Summ. J.

25

[69-1] 19-26. None of these arguments constitutes evidence that could persuade a reasonable
jury that the Department’s proffer of non-discriminatory reasons is pretext.

First, Ms. Perry claims that the Department "subjected" Ms. Perry’s work to strict
evaluations for the sole purpose of keeping her in her GS-12 position, while her white GS-13
"comparators" received no such scrutiny of their positions. Id. at 21. She points to a provision
of the Foreign Affairs Manual that requires the Department, when initially classifying positions
using "evaluation statements"lz to provide "sufficient detail to enable an individual other than
the original classifier to fi,illy understand the basis for the classification deterrnination." Id. at 20
(citing 3 Foreign Affairs Manual § 2636.3). Ms. Perry claims that the position descriptions for
the GS-13 positions occupied by Mr. DeLeon, Mr. Receveur, and Ms. Thomson show no signs
that evaluation statements were prepared at the time the positions were classified. Pl.’s Opp’n
Def.’s Mot. Summ. J. [69-1] 21. This is apparently also true for the position description for the
GS-12 "Website Manager" position Ms. Perry accepted in 2003. Ia’. Ms. Perry claims that the
fact that the Department hasn’t produced these evaluation statements shows that it cannot
demonstrate how its classification system was working, and that this absence alone shows
pretext. Ia’. at 22.

Ms. Perry’s argument is unavailing. As a background consideration a presumption of
regularity attaches to agency actions, and courts must presume that public officers have properly
discharged their official duties absent clear evidence to the contrary. U.S. v. Armstrong, 517
U.S. 456, 464 (1996). The fact that position descriptions from nearly a decade ago do not
provide complete infonnation as to how those positions were classified doesn’t demonstrate that

the Department failed to grade those positions properly or follow its own regulations. Absent

12 Evaluation statements are documents associated with a position description that record a point-based scoring
analysis of the position based on various factors. Evaluation statements help others determine how a classifier came
up with a classification determination for a particular position.

26

clearer evidence, the Court must presume that Mr. DeLeon’s, Mr. Receveur’s, Ms. Thomson’s,
and Ms. Perry’s positions were graded appropriately given the responsibilities that the positions
required. The Court has seen nothing in the record indicating that back in 2003, when Ms. Perry
received her GS-12 promotion, she objected that her position wasn’t properly classified

Furthermore, Ms. Perry confuses two very different things when she claims that she was
subjected to strict evaluations while her "comparators" were not. The positions occupied by Mr.
DeLeon, Mr. Receveur, and Ms. Thompson were initially classified by Human Resources as
having a GS-13 grade level; these position classification decisions were made before those
individuals were hired to fill those positions. Once these persons were hired, their work
wouldn’t be fonnally evaluated absent a request for a desk audit. Ms. Perry, by contrast, herself
requested the desk audit to which she now claims she was "subjected" by the Department. lt was
in her interests to do so if she accurately believed that she was performing work above her grade
level, as a favorable desk audit would result in an accretion of duties promotion. ln short, the
scrutiny of Ms. Perry’s position and duties is fully explained by her decision to seek a Human
Resources audit.

Nor does the fact that the Department didn’t produce in this litigation the evaluation
statements associated with the classification of the positions held by Mr. DeLeon, Mr. Receveur,
or Ms. Thomson provide any basis for a reasonable jury to infer pretext for race or sex
discrimination on the part of the Department. The absence of these evaluation statements is
common to all four individuals, including Ms. Perry. She has provided no evidence that any
person neglected to prepare an evaluation statement for the purpose of discriminating against her,
or explained how doing so would further some racially-motivated conspiracy directed at her.

Furthermore, the Department, under its own regulations, wasn’t required to retain such

27

documents because the positions associated with them were abolished years ago during the
reorganization See 3 Foreigri Affairs Manual § 2638.3.

For good measure, Ms. Perry also claims that the Department failed to follow other
regulations, requiring it to periodically review classification decisions to reduce the likelihood of
a drift between workers’ actual responsibilities and those recorded in their position descriptions,
Pl.’s Opp’n Def.’s Mot. Summ. J. [69-1] 24 (citing 3 Foreigri Affairs Manual § 2638.2(a)). The
problem, however, is that Ms. Perry has provided no evidence that the Department actually
violated these regu1ations. The regulations at issue require maintenance reviews of position
descriptions, but only on a "periodic basis" and only in such a manner that they are accomplished
"with minimal adverse impact on normal [llP] operations." 3 Foreign Affairs Manual §
2638.2(a). Much is left to the Department’s discretion The regulations don’t mandate reviews
at particular times or when requested by employees such as Ms. Perry. They certainly don’t
mandate that the Department perform desk audits of individuals named by Ms. Perry after her
desk audit produced results with which she was unsatisfied. More importantly, at this time, IIP
was undergoing a total reorganization with many if not all positions being reclassified, so it was
perfectly sensible for IIP to defer such maintenance reviews until after the reorganization was
completed. Therefore Ms. Perry hasn’t shown that the Department violated these regulations, let
alone that such a violation shows that its proffer of non-discriminatory reasons is pretext.

ln sum, Ms. Perry’s numerous and confusing allegations of inconsistencies in the
Department’s classification and evaluation procedures appears to constitute a smokescreen
obscuring a glaring weakness in her case: the fact that the record is devoid of any evidence
suggesting intentional discrimination on the part of State Department actors. Therefore Ms.

Perry’s various claims of regulatory failings by IIP provides no evidence that the Department’s

28

proffer of legitimate, non-discriminatory reasons for the difference in grade level and pay
between her and her alleged comparators is pretext for discrimination
iv. T he Department ’s "cover-up " of T homson ’s desk audit

Ms. Perry’s also makes the inflammatory, and unsupported, accusation that that the
Department engaged in an "extensive cover-up," hiding "critical pieces of evidence" from EEO
investigators in this case, and that this also shows pretext. Pl.’s Opp’n Def.’s Mot. Summ. J. [69-
l] 30. The principal piece of evidence referred to is a memorandum related to desk audits of IIP
employees. As an initial matter, the Court is unable to locate in the record the memorandum Ms.
Perry is talking about, and her Opposition fails to point the Court to the portion of the record
containing a copy of it. Apparently this missing memorandum described the results of a desk
audit of Paula Thomson’s position performed by GraTheryn Weston, the same Human Resources
employee who audited Ms. Perry’s position in 2005. See Def.’s Reply [72] 21. That audit
apparently concluded that Ms. Thomson’s duties graded at a GS-12 level-a grade lower than
her position was currently classified (GS-13). lt is unclear, particularly given that Ms. Perry has
neglected to show this evidence to the Court, who wrote the memorandum, when it was dated,
whether it documented the results of a formal desk audit, such as Ms. Perry received, or an
informal one, or even what it said about Ms. Thomson. Ms. Perry claims that the Department
intentionally withheld this document from EEO investigators, but she fails to demonstrate that
the document was required to be produced to EEO investigators. Certainly, without the
document, this Court is unable to determine whether it should have been produced during the
EEO investigation lt’s not even clear that the document existed at the time of the EEO
investigator’s requests for production What is clear, however, is that the memorandum was

produced in discovery in this lawsuit and Ms. Perry currently has it. If the memorandum is

indeed "critical" evidence, Ms. Perry has had it in her possession throughout this litigation and

29

has had the opportunity to use it to her advantage. The fact that the memorandum may not have
been produced in an earlier investigation, or that Department witnesses during depositions in this
case may not have remembered details from the memorandum, provides no basis for alleging a
"cover-up" by the Department. Therefore Ms. Perry’s charges of a Department "cover-up," once
again, are baseless and fail to rebut the Department’s proffered nondiscriminatory reasons for
pay disparity between her and her alleged comparators.
v. Weston ’s use of the "incorrect" classification standard

Ms. Perry also claims that GraTheryn Weston, when she audited Ms. Perry’s position in
2005, didn’t use the correct classification standard, and that this fact somehow shows that the
Department’s proffered non-discriminatory reasons for the grade-level disparity between Ms.
Perry and her alleged comparators are pretexts for discrimination Pl.’s Opp’n Def.’s Mot.
Summ. J. [69-1] 32. However, even assuming Ms. Perry’s premise is true-that Ms. Weston, an
Afi‘ican-American female with 20 years’ experience performing desk audits for the Department,
made errors in Ms. Perry’s desk audit~Ms. Perry provides no evidence that these alleged errors
were anything other than errors of judgment in what is obviously a technical procedure. There is
no evidence that Ms. Weston intentionally selected the wrong classification standard in order to
repress Ms. Perry’s career, or conspired with others to do so. Ms. Perry has provided no
evidence that Ms. Weston was in thrall to the opinion of Mr. Joria or anyone else and incapable
of making her own decisions as to Ms. Perry’s grade level.

Furthermore, Ms. Perry’s repeated criticisms of Ms. Weston’s desk audit are highly
untimely, as she was given an opportunity in August 2005 to challenge the audit’s results in
various ways and chose not to do so. Having turned down review at the agency level, Ms. Perry
now essentially asks this Court to second-guess a technical Human Resources process when

completely adequate review procedures were available to her and she decided not to employ

30

them. lf she believed the audit was flawed, the proper avenue of redress was to seek review
within her own agency or through an appeal to the Office of Personnel Management. Thomas v.
Vilsack, 718 F. Supp. 2d 106, 119 (D.D.C. 2010). Courts should not serve as "super-personnel
department[s]," second-guessing agencies’ business decisions. Adeyemi v. District of Columbia,
525 F.3d 1222, 1227 (D.C. Cir. 2008) (quoting Jackson v. Gonzales, 496 F.3d 703, 707 (D.C.
Cir. 2007). Furtherinore, even Ms. Perry’s own expert testified that supposed mistakes in Ms.
Weston’s audit, if corrected, wouldn’t have changed the audit’s results. Def.’s Ex. 8, Gerber
Dep. [64-4], at 35-36. Ms. Perry has failed to present evidence that would allow a reasonable
jury to conclude that any errors in Ms. Weston’s desk audit show that the Department’s proffer is
pretext for discrimination

Therefore, because Ms. Perry has failed to produce sufficient evidence for a reasonable
jury to find that the Department’s asserted non-discriminatory reasons weren’t the actual reasons,
Brady, 520 F.3d at 494, her wage discrimination claim fails as a matter of law,

b. Absence of evidence of intentional discrimination

Ms. Perry’s wage discrimination claim must also be dismissed because she has failed to
meet her ultimate burden of showing that a reasonable jury could conclude that she has suffered
intentional discrimination Anderson v. Zubieta, 180 F.3d 329, 338 (D.C. Cir. 1999). There is
no dispute that the record is devoid of any evidence showing directly that any Department
employee in a position of authority over Ms. Perry was biased against her because she was a
woman or Af`rican American. Nor does any other evidence allow a reasonable inference that
behind their actions toward Ms. Perry, discriminatory animus was lurking.

Mr. Joria, her first-line supervisor, is identified repeatedly by Ms. Perry as the person
whose alleged racism and sexism is responsible for the difference in pay between Ms. Perry and

other website managers in IIP. Yet Mr. Joria played no role in the promotion of Mr. DeLeon,

31

Mr. Receveur, or Ms. Thomson to the GS-13 level, so it is impossible that he treated them
preferentially on account of their being white. Nor is there any evidence that Mr. Joria’s
disagreement with Ms. Perry about whether she should receive a GS-13 promotion had anything
to do with her gender or race. Supervisors often disagree with employees about whether they
should get a promotion; often these disagreements reflect honest assessments by supervisors
about whether the promotion is deserved or authorized. The fact that other, white employees
whom Mr. Joria did not promote held positions one grade level higher than Ms. Perry’s says
nothing about whether Mr. Joria’s views about Ms. Perry’s desire for a promotion were
motivated by racism or sexism. Ms. Perry’s arguments, when the smoke clears, boil down to the
spurious claim that her managers racially discriminated against her by refusing to break the rules.

Furtherrnore, there is significant evidence undermining Ms. Perry’s claim that Mr. Joria’s
behavior was motivated by racism. Mr. Joria’s view that Ms. Perry shouldn’t receive a GS-13
level promotion was shared by many other people, including persons of the same race and gender
as Ms. Perry. Kathleen Davis, who is an African American woman and Mr. Joria’s boss, also
declined to create a GS-13 position for Ms. Perry. GraTheryn Weston of Human Resources (also
an Af`rican-American woman), confirmed Mr. Joria’s views by concluding through a desk audit
that Ms. Perry requested that Ms. Perry barely performed GS-12 level work. Also, a contract
classifier with no connection to Ms. Perry at all deterrnined, once again, in 2009, that Ms. Perry’s
position was properly graded at the GS-12 level. Therefore Mr. Joria’s views were corroborated
by other persons in the Department who either didn’t know Ms. Perry or who Ms. Perry has
testified harbored no discriminatory animus toward her. This is not the stuff of which intentional
discrimination is made. For intentional discrimination to exist, there must be some human mind

or minds that possess discriminatory ideas, and evidence revealing those ideas or their works.

32

Here, there is nothing but Ms. Perry’s bare, uncorroborated allegations, which are not
controlling, and certainly not enough to send to a jury.

Therefore Ms. Perry’s wage discrimination fails as a matter of law.

3. Retaliation

Ms. Perry also claims that the Department retaliated against her in various ways for
protected activity. As stated above, Title VII prohibits the federal government from retaliating
against employees who complain of employment discrimination Montgomery v. Chao, 546 F.3d
703, 706 (D.C. Cir. 2008). As is the case with Ms. Perry’s Title Vll discrimination claim, her
retaliation claim must be analyzed under the familiar burden-shifting framework of McDonnell
Douglas, 411 U.S. at 802-05, as simplified by the D.C. Circuit in Brady, 520 F.3d at 494. Once
the Department has asserted a legitimate, non-retaliatory reason for its actions, Ms. Perry must
present sufficient evidence for a reasonable jury to find that the Department’s asserted non-
retaliatory reason wasn’t the actual reason and the Department intentionally retaliated against her
for protected activity. Jones, 557 F.3d at 678.

As stated earlier in this opinion, Ms. Perry points to six allegedly retaliatory acts: (l) Mr.
Joria’s "refus[al] to support her request for a GS-l3" promotion; (2) the Department’s refusal to
increase her pay to match that of "her similarly situated white female co-worker, Paula
Thomson"; (3) the Department’s denial of her training requests; (4) its stripping-away of some of
her duties; (5) its refusal to reclassify her position "to be equal to that of her white male[] co-
worker Mr. Larsen"; and (6) its refusal of her request for advanced sick leave." Am. Compl.
[2l] 1[1]46, 47. The Court will discuss the Department’s proffered legitimate, non-retaliatory

reason for each of these acts in turn, and Ms. Perry’s rebuttals.

13 As stated above, Ms. Perry’s retaliation claim related to the alleged denial of her request for sick leave will be
dismissed because the record shows that Ms. Perry was not, in fact, denied the sick leave that she requested. Ex. l,
Perry Dep. [64-2], at l95:2-12.

33

a. Joria’s refusal to support her GS-l3 promotion request

Ms. Perry claims that her first-line supervisor, Mr. Joria, retaliated against her when he
"refus[ed] to support her request for a GS-l3" promotion. Am. Compl. [21] 1146. The
Department argues that Mr. Joria’s alleged refusal to assist Ms. Perry in upgrading her position
wasn’t retaliation for protected activity, but instead stemmed from his adherence to the
limitations of the civil service classification system. Def.’s Mot. Summ. J. [64] 29-30. While
Mr. Joria appears to have had his doubts about whether Ms. Perry deserved a promotion, he
didn’t oppose a desk audit and that audit ultimately confirmed his opinion about whether she
deserved a promotion. Id. at 39.

Ms. Perry’s various attempts to rebut this proffered non-retaliatory reason fail. The
record is clear that when Ms. Perry first asked Mr. Joria to promote her to a GS-13 in May or
June 2004, Ms. Perry’s current position was at the full performance level of GS-l2-_that is, Ms.
Perry was ineligible for a promotion to GS-l3. Mr. Joria had to tell her no. But he nevertheless
discussed with her altemative ways that she could get to the GS-13 level. She could apply for a
position with a GS-l3 grade level, if it existed, or ask Human Resources to audit her position.
Ms. Perry never directly discusses these clear limits on what Mr. Joria would be able to do for
her in the summer of 2004. lnstead, she makes unsupported allegations that his alleged "bias"
"infected" employees in the Human Resources department and interfered with its desk audit
process. Pl.’s Opp’n Def.’s Mot. Summ. J. [69-1] 18~19. This is insufficient at the summary
judgment stage. Therefore Ms. Perry’s efforts to show that the Department didn’t give the true
reason for Mr. Joria’s opposition to her promotion to GS-13 fail and this claim for retaliation will
be dismissed.

Alternatively, this retaliation claim will be dismissed for failure to establish a prima facie

case of retaliation. To make out a prima facie case, a plaintiff must show (l) that she engaged in

34

protected activity, (2) that she suffered a materially adverse action by her employer, and that (3)
a causal link connects the two. Geleta v. Gray, 645 F.3d 408, 410 (D.C. Cir. 2011). Ms. Perry
has failed to establish a causal link between any protected act and Mr. Joria’s opposition to her
receiving a GS-13 promotion. First, to the extent that she claims that Mr. Joria’s reaction to her
request for a GS-13 promotion was payback for her 1999 EEO complaint, no causal connection
can been inferred from the more than nine months that had passed since Mr. Joria learned that
she had filed an EEO complaint against a different person, let alone the more than five years that
had passed since that protected activity actually took place. See Mayers v. Laborers’ Health &
Safety Funcl, 478 F.3d 364, 369 (D.C. Cir. 2007). Ms. Perry has provided no evidence or
argument explaining why Mr. Joria would decide to retaliate against her because she filed a
complaint against someone else. See Beiter v. Runyon, 50 Fed. Appx. 32, 36 (2d Cir. 2002).
Furthermore, at Mr. Joria’s first opportunity to retaliate against Ms. Perry_his review of her
reimbursement requests in August 2003-he did not do so. No reasonable jury could conclude
based on these facts that Ms. Perry’s 1999 EEO complaint had anything to do with Mr. Joria’s
behavior when it came to her promotion requests,

To the extent that Ms. Perry claims that Mr. Joria’s consistent refusal to simply create a
GS-13 position for her represented retaliation for her protected comments, throughout the 2004-
2005 period, that she was the victim of discriminatory treatment, the claim still fails because the
first instance in the record where Mr. Joria refused Ms. Perry’s promotion request was in May or
June 2004, which is before the earliest of Ms. Perry’s informal comments.M Mr. Joria
consistently held the same view on the issue, both before and after she engaged in protected

activity, such that no causal inference can reasonably be drawn See Glass v. Lahooa’, No. 08-

14 Her statement in 2005 to Mr. Joria that the inequality in the grade levels of the various Website Managers could
"definitely be a race issue," Perry EEO Hearing 'l`estimony [71-7] 268: 13-15, came after Mr. Joria had already told
plaintiff that he wouldn’t sign off on a new GS-13 position description for plaintiff

35

01516, 2011 WL 1930669, at *30 (D.D.C. May 20, 2011). The temporal proximity of her
comments and Mr. Joria’s later repetitions of his stance on her promotion therefore provide no
inference whatsoever of a causal connection

Therefore Ms. Perry’s claim for retaliation based on Mr. Joria’s refusal to support her
promotion fails as a matter of law.

b. The Department’s refusal to increase Ms. Perry’s grade level to a GS-13

Ms. Perry’s rebuttal of the Department’s proffer of legitimate, non-retaliatory reasons for
its determination that she didn’t deserve a GS-13 promotion fails to show that the Department’s
proffer is pretext for the same reasons that her rebuttal failed in the context of her discrimination
claim. Ms. Perry’s scattershot charges of procedural failings on the part of the Department fail to
discredit the Department’s claim that its promotion determination as to Ms. Perry reflected the
sincere efforts of multiple decision-makers to implement the Department’s merit promotion
system.

Alternatively, this retaliation claim fails as well for failure to make out a prima facie case
of retaliation. Ms. Perry points to various statements she allegedly made to managers and
Human Resources personnel between 2004 and 2005 that she believes constitute protected
conduct. Pl.’s Opp’n Def.’s Mot. Summ. J. [69-1] ll. ln particular, she says she received an
email from GraTheryn Weston on September 8, 2005 notifying her of her "fina1 rejection" for an
accretion of duties promotion, which was "a mere six days" after objecting to IIP Deputy
Director Kate Yemelyanov that white website managers were being treated more favorably than
her. Id. at 12. She believes that the close temporal proximity of these comments and the
September 8, 2005 denial of her request for a promotion alone provides enough for a reasonable
jury to infer a causal link between her protected activity and the Department’s alleged retaliation.

Ia’. at 12.
36

Close temporal proximity may be enough, in some cases, to establish the required causal
connection However, ordinarily when a plaintiffs only evidence linking protected activities to
adverse employment actions is proximity in time, this is insufficient to rebut a defendant’s
legitimate proffer. Woodrujfv. Peters, 482 F.3d 521, 530 (D.C. Cir. 2007). Furtherrnore, there
can be no inference of causation from temporal proximity when an employer simply carries out,
or announces for a second time, an employment decision that was made before an employee
engaged in protected activity. Ransom v. Center for Nonprofit Aa’vancement, 514 F. Supp. 2d
18, 30 (D.D.C. 2007). Ms. Perry was told of Ms. Weston’s initial audit determination in May
2005, when Ms. Weston concluded that Ms. Perry’s duties warranted a GS-ll grade level, and
Ms. Perry leamed of the final, GS-12 determination in August 2005. Ms. Perry has provided no
evidence showing that Ms. Weston had knowledge of Ms. Perry’s protected comments before the
May 2005 audit results, and therefore no reasonable jury could infer that the audit results were
somehow payback for protected comments that Ms. Perry had made. Even more, the audit
results were better for Ms. Perry in August 2005, when she leamed that Ms. Weston had
determined based on additional information that Ms. Perry’s duties barely rated at the GS-12
level. Ms. Weston certainly didn’t "retaliate" against Ms. Perry by raising the grade level
determined by the desk audit.

Therefore Ms. Perry’s claim for retaliation based on the Department’s failure to increase
her grade level or pay fails as a matter of law.

c. Denial of training requests

Ms. Perry also fails to rebut the Department’s proffer of the legitimate, non-retaliatory
reasons why she was denied certain training requests by Mr. Joria. Mr. Joria explained that he
denied certain requests Ms. Perry had made for training because the courses she wanted to take

weren’t relevant to her Work, were too expensive compared to others, and would impair the

37

operations of the office she was working in. Ms. Perry never challenges this proffer, referring
only twice in her Opposition to Mr. Joria’s denial of her training requests without addressing Mr.
Joria’s explanations for his decisions. See Pl.’s Opp’n Def.’s Mot. Summ. J. [69-1] 16, 43.
Therefore, Ms. Perry has failed to present sufficient evidence for a reasonable jury to conclude
that the Department’s proffered explanation for its denial of her training requests is pretext for
improper retaliation.
d. Loss of duties during the reorganization

Ms. Perry alleges in her complaint that the Department retaliated against her for protected
activity by "stripp[ing] her of some of her duties . . . ." Am. Compl. [21] 1146. The Department
produced evidence that each and every change to Ms. Perry’s duties was made pursuant to an
IIP-wide reorganization that began in 2003, and that those changes affected many IIP website
managers, not just Ms. Perry. The Department is not obligated to suspend long-planned changes
to its organizational structure because it learns that an employee has filed a discrimination claim.
Ms. Perry never addresses the Department’s proffer in her Opposition. Therefore, Ms. Perry’s
claim for retaliation based on the Department’s transfer of some of her duties is dismissed

e. March 2009 reclassification

While the Court has already dismissed this retaliation claim without prejudice for failure
to exhaust administrative remedies, the Court notes that it would have to be dismissed in any
case because Ms. Perry has failed to rebut the Department’s proffered non-retaliatory
explanation for its classification of Ms. Perry’s position in 2009 as a GS-12 "Electronic
Publishing Specialist." The Department explained that the decision to classify Ms. Perry’s
position in 2009 as a GS-12 was made by a contract classifier who did not know Ms. Perry or
have any knowledge of her protected acts. Def.’s Ex. 23, Cheli Dep. [64-15] 171:5-12. Ms.

Perry says nothing in her Opposition to discredit the Department’s proffer or otherwise suggest

38

that this contract classifier’s decision to grade her position at the GS-12 level had anything to do
with retaliation for protected conduct.

Ms. Perry’s claim likewise fails because she cannot make out a prima facie case of
retaliation. This contract classifier didn’t know anything about Ms. Perry or her protected
conduct, so Ms. Perry cannot establish a causal link between any protected activity and the
allegedly retaliatory actions of the contract classifier in grading her position at the GS-12 level.

Therefore Ms. Perry’s retaliation claim related to her March 2009 position
reclassification will be dismissed
IV. CONCLUSION

For the reasons stated above, the Court will grant defendant’s Motion [64] for Summary
Judgrnent and deny plaintiff s Motion [74] for Leave to file a sur-reply, plaintiff s Motion [78] in
Limine, and defendant’s Motion [79] in Limine as moot.

A separate Order consistent with this Memorandum Opinion shall issue this date.

Signed by Royce C. Lamberth, Chief Judge, on August 29, 2011.

39